Citation Nr: 1231615	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-35 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from July 1955 to September 1957, as an Armor Intelligence Specialist.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011, the appellant presented testimony before a Veterans Law Judge at a videoconference hearing from the RO, accompanied by members of her family, E.T. and A.T.  Unfortunately, the March 2011 presiding Veterans Law Judge is no longer with the Board.  The claims were thus remanded so that the appellant could provide testimony before the undersigned Veterans Law Judge during a July 2012 Board hearing.  A transcript of the March 2011 hearing record appears to be truncated, but is of record.  A transcript of the July 2012 hearing is also of record.

This appeal was previously before the Board in April 2011 and May 2012.  The Board remanded the claims so that the appellant could provide additional testimony and so that medical opinions could be requested.  In the April 2011 Board decision, the Board denied entitlement to dependency and indemnity compensation benefits (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  As such, that claim is no long on appeal.  The case has been returned to the Board for further appellate consideration of the remaining issues.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in December 2008.  The cause of death listed on his death certificate was cardiopulmonary arrest due to or as a consequence of probable congestive heart failure.  Other significant conditions contributing to death, but not resulting in the underlying cause were chronic kidney disease and right (incorrectly noted as left on the death certificate) knee amputation. 

2.  The preponderance of the evidence indicates that a cardiovascular or renal disability was not present during service or manifested within one year of separation from service.

3.  At the time of the Veteran's death, service connection had been established for status post left knee replacement, rated 60 percent; residuals of a right ankle injury, rated 20 percent; left hip degenerative joint disease, rated 10 percent.  The combined evaluation was 80 percent.  

4.  There is at least an approximate balance of positive and negative evidence that a  right knee disability necessitating a right above the knee amputation was due to or aggravated by the service-connected musculoskeletal disorders.  

5.  Complications of the right above the knee amputation were a contributory cause of his death. 



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, a disability warranting service connection contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein, the Board finds that any deficiencies in notice were not prejudicial to the appellant. 

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  There must also be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, to include cardiovascular-renal disease and organic heart disease, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes the claims file does show that renal disease or organic heart disease was present in service or manifested within one year of service.  As such, service connection on a presumptive basis is not warranted for the above primary cause of death conditions. 

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  Additionally, 38 C.F.R. § 3.310(c) notes that ischemic heart disease or other cardiovascular disease developing in a Veteran who has a service-connected amputation of one lower extremity at or above the knee shall be held to be the proximate result of the service-connected amputation.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The regulations provide that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death.  38 C.F.R. § 3.312(c)(3).  Moreover, there are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  A service-connected disability is not generally held to have accelerated death unless such disability affects a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In determining whether a veteran's service-connected disabilities contributed to the cause of his or her death, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

In the present case, the Veteran's death certificate discloses that he died in December 2008 while hospitalized at a VA medical treatment facility.  The immediate cause of death is identified as cardio-pulmonary arrest due to probable congestive heart failure.  Chronic kidney disease and left knee amputation are listed, on the death certificate, as other significant conditions contributing to death but not resulting in the underlying cause given above. 

The Board initially notes that the Veteran was shown to be service-connected for status-post left knee replacement during his lifetime (in addition to left hip degenerative joint disease and residuals of a right ankle injury).  As noted above, however, the Board finds that the death certificate erroneously lists a left knee amputation, when in fact the Veteran had undergone a right knee amputation just prior to his death. 

Treatment records show that the Veteran underwent a right knee replacement at a private (non-VA) medical center in July 2008 and subsequently had bleeding and other complications resulting therefrom.  After being discharged from the private hospital following the knee replacement, he was admitted to a private skilled-nursing center for rehabilitation, and experienced decreasing appetite with limited fluid intake, fatigue, and continuing chills.  Due to increased pain, warmth, and swelling of his right knee, as well as continued bleeding at the incision site, the Veteran was admitted to a VA medical facility in August 2008. 

Upon admission to the VA medical facility, the Veteran received treatment for his right knee wound infection and was noted to have multiple other medical conditions.  A right above-the-knee amputation to treat his infected knee replacement was later performed in November 2008.  He underwent irrigation and debridement of the nonhealing right above-the-knee amputation stump three times during his VA hospitalization, including five days prior to his death in December 2008.  However, there was continued oozing from the stump and persistent non-healing thereafter.  As a result, a VA orthopedic surgeon discussed with the Veteran plans for revision of the right above-the-knee amputation, as well as the possibility of leaving the stump open for delayed closure, on December [redacted], 2008.  The orthopedic surgeon specifically wrote that the Veteran understood that he was quite ill and that each surgery carried risk to his life.  Five days later, the Veteran died at the VA medical facility with the discharge diagnosis of chronic osteomyelitis requiring right knee above-the-knee amputation.  It is noted that no autopsy was performed, at the request of the family. 

Thus, although the death certificate lists left knee amputation as a contributory cause of death (not resulting in the underlying cause), the Veteran's treatment records show that he underwent a right knee amputation prior to his death.  There is no indication that the Veteran ever had a left knee amputation.  It is additionally observed that the appellant specifically wrote, on her September 2009 VA Form 9, that the Veteran had a right leg amputation.  It is further noted that the June 2010 VA reviewing physician, upon review of the claims folder to include the death certificate, specifically found that it was actually the right knee that was amputated, not the left. 

As above, for these reasons, the Board concludes that the Veteran had a right knee amputation, not a left knee amputation.  Thus, the next step in the analysis is to determine whether the Veteran's right knee osteoarthritis with resultant total knee replacement and above the knee amputation may be presumed to have been incurred during service, or was proximately due to or the result of a service- connected disability or disabilities.

Service treatment records note the Veteran injured his right ankle on several occasions during service, and on one occasion a twisted ankle resulted in a fall and abrasion/scar to the right knee.  There is no diagnosis of right knee osteoarthritis or other treatment for a right knee disorder in the service treatment records.

A review of the claims file reveals that the Veteran was granted service connection for his right ankle disability in February 1958.  He was granted service connection for his left knee and left hip disorders secondary to his service-connected right ankle disability.  A 2004 VA examiner related the Veteran's left knee disability to his service-connected right ankle due to an antalgic gait, instability, and a resultant fall in 1998.

The Veteran underwent a total left knee replacement in 1999.  He was noted to have good progress after the surgery until a motor vehicle accident in 2000.  VA treatment records from 2001 noted laxity of the left knee.  A 2003 VA treatment note indicated the Veteran walked with a limp, favoring his right ankle.  By 2005, the Veteran's chronic right knee pain was limiting his activities.  A September 2005 VA examination report noted the Veteran's left knee did not show laxity upon testing, but found that his left hip disorder arose due to uneven weight-bearing to compensate for his right ankle.

As noted above, the Veteran was not service connected for any cardiac or renal disorders.  A review of the claims file shows that he had significant health problems prior to his death.  In 1993, the Veteran underwent coronary artery bypass grafting of all six arteries of his heart.  In 2005, he underwent a cardiac catheterization which revealed mild to moderate right- and left-sided heart failure.  When hospitalized in 2008 following his right leg above the knee amputation, his past medical history was noted to include congestive heart failure, chronic renal insufficiency, Type 2 diabetes mellitus requiring insulin, coronary artery disease, ventricular tachycardia with implanted defibrillator, osteoarthritis, gout, and dilated cardiomyopathy.  The earliest treatment records in the claims file are from 1999, and indicate the Veteran was then on insulin treatments for his diabetes mellitus.  

In April 2011, the Board requested a physician review the Veteran's claims file and provide an opinion regarding whether his service-connected musculoskeletal disorders caused or aggravated his right knee disorder.  The Board also requested an opinion whether the Veteran's right knee amputation was a primary or contributory cause of his death.  In July 2011, a VA examiner noted that the Veteran's death was due to multiple conditions--congestive heart failure, chronic renal insufficiency, Type II diabetes mellitus, coronary artery disease, ventricular tachycardia with implanted defibrillator, and dilate cardiomyopathy-included infected right total knee replacement with above the knee amputation.  "It is [the examiner's] impression...that the Veteran's right knee degenerative joint disorder and eventual right total knee replacement and eventual infection of right total knee joint and eventual above the knee amputation and persistent infection at the above knee amputation site was a contributory factor in his death."

The examiner stated that he was unable to determine if the Veteran's right knee condition was related to his right ankle disorder, nor could he determine whether the in-service injury to the right knee (abrasion/scar) was "contributory to falls, with injury to the right knee, that lead to eventual degenerative joint disease of the right knee."  The examiner also found that he could not determine whether the Veteran's right knee osteoarthritis "was caused by or aggravated by his service-connected right ankle, left knee or left hip conditions.  Note that if the Veteran had prior falls related to his left hip, left knee, and right ankle conditions, there could have been injury to his right knee."  The examiner, however, could not determine from a review of the claims file whether the Veteran's right knee had been injured due to a fall caused by his service-connected musculoskeletal disorders.  In a November 2011 addendum, the examiner clarified that "had there been falls related to one or more of the other conditions, then that condition most likely would have worsened [the right knee] condition."  The examiner noted he did not have knowledge of falls secondary to the service-connected conditions, and so he did not believe that the Veteran's right knee osteoarthritis, replacement, amputation and eventual death, were caused by his left knee, left hip, or right ankle disorders.

In response to the 2011 VA examination opinion and addendum, the appellant's representative provided additional statements from the appellant.  In a February 2012 informal hearing presentation, the appellant indicated she had knowledge of at least one fall injuring the Veteran's right knee, which took place prior to his retirement.  The Board notes that the Veteran fell and injured his left knee prior to his retirement (1998), and that the injury was severe enough to prompt his left total knee replacement.  She additional remembered other instances of falls affecting the Veteran's right knee, although she admitted that she could only distinctly recall the one incident.

Unfortunately, during the appellant's July 2012 Board hearing, the appellant and her representative focused their testimony on their claim for DIC benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, which was denied by the Board in an April 2011 decision and was no longer before the Board.  

The Veteran clearly had coronary artery disease and several cardiac and renal comorbidities for at least 10 years prior to his death.  Nevertheless, a private hospital felt that he was stable enough to undergo a total right knee replacement in 2008.  Based on the 2011 VA examiner's opinion, the sequence of events just prior to the Veteran's death, and his death certificate, the Board finds that the Veteran's right knee disorder, total right knee replacement, infection and eventual above the knee amputation contributed to his death.  There is no medical evidence that his right knee disorder was may be presumed to have been incurred during his service in the 1950s.  Thus, the Board is tasked with determining whether the Veteran's right knee osteoarthritis and total knee replacement were proximately due to or the result of his service- connected disabilities.  

As the medical evidence of record reveals that the Veteran has suffered from an antalgic gait, instability of his right ankle and left knee, and at least one previous significant fall, the Board will resolve reasonable doubt in the appellant's favor that his right knee osteoarthritis was caused or aggravated by his other service-connected musculoskeletal disorders.  The appellant believes the Veteran fell and injured his right knee prior to his retirement.  While there are no treatment records revealing this injury, there is a record of another fall in 1998 which resulted in injury to his left knee.  He was also noted to use a cane for ambulation in 2004 and to walk with a limp.  As the RO and prior VA examiners determined that the Veteran's right ankle disorder was significant enough to cause his left knee and left hip disorders, it is reasonable that his right knee would have also been affected by his uneven weightbearing and instability.  As the Board finds that the Veteran's right knee osteoarthritis, total knee replacement with resultant infection and above the knee amputation, was proximately due to his service-connected disabilities, the appellant's claim of entitlement to service connection for the Veteran's cause of death is warranted.


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.


REMAND

The issue of entitlement to accrued benefits must be remanded to the RO/AMC (Appeals Management Center) for compliance with the April 2011 Board remand.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2011 Board remand, the Board noted that the appellant provided a timely notice of disagreement with the RO's April 2009 denial of her claim for accrued benefits.  While the RO issued a Statement of the Case (SOC) in May 2009 for the issue of service connection for cause of death; it did not address the claim for accrued benefits.  Because a timely NOD regarding the issue of accrued benefits has been submitted, a remand is required in order to provide the appellant with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the appellant must submit a timely substantive appeal in order for this issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

In the April 2011 remand, the Board directed the RO/AMC to supply the appellant with a SOC regarding her claim for accrued benefits.  A review of the claims file and Virtual VA records does not show that the appropriate SOC has been issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Send the appellant a Statement of the Case with respect to the issue of entitlement to accrued benefits, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, this issue should be returned to the Board for appellate review. 

The purpose of this remand is to ensure due process.  The Board does not intimate a decision, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


